FILED
                            NOT FOR PUBLICATION                             JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NATHALIE TATYANA BECK,                           No. 08-73447

              Petitioner,                        Agency No. A094-893-732

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 14, 2011 **
                              San Francisco, California

Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

       Nathalie Tatyana Beck, a native and citizen of Norway, petitions for review

of the Board of Immigration Appeals’ decision finding her removable for failure to

maintain or comply with the conditions of her F-1 nonimmigrant student status.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      This court reviews the agency’s legal determinations de novo, and factual

findings for substantial evidence. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009).

      Petitioner’s F-1 nonimmigrant student status was terminated by her school

because she had failed to make up several incomplete classes from the Fall

semester of 2004. Petitioner’s failure to complete required course work in a

satisfactory and timely manner constitutes substantial evidence supporting a

finding by clear and convincing evidence that she failed to pursue a full course of

study as required by 8 C.F.R. § 214.2(f)(5)(i).

      PETITION DENIED.




                                          2